DETAILED ACTION
This action is in response to the filing on May 6 2021.  Claims 2-14 and 17-22 are pending and have been considered below.  The applicant has canceled claims 1, 15, and 16.  The applicant has added new claims 17-22.

Allowable Subject Matter
Claims 2-14 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 17 recites “… calculate degree of contribution for distinguishing the context variables between the based data and the target data, select a context variable used for state detection in the target data from among the context variable, and perform the state detection in the target data using the selected context variables.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 18 and 19 disclose similar limitations.  Therefore, claims 18 and 19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114